Case 9:11-cr-80130-JEM Document 978 Entered on FLSD Docket 08/04/2021 Page 1 of 2



                              UN ITED STATES D ISTRICT COUR T
                              SOU TH ERN DISTR ICT O F FLORID A
                          CA SE N O .II-8OI3O-CR-M A RTIN EZ/M A YN A RD

   UNITED STATES OF AM ERJCA

           Plaintiff,
   VS.

   JAM ES BUTEAU,

           D efendant.


         O RD ER A D O PTIN G M A G ISTM TE 'S R EPO RT A ND R EC O M M EN DA TIO N
                   O N A D M ISSION S TO V IO LAT ION N U M BER S 1 A N D 3

          THIS CAUSE came beforetheCourtupon thePetition forW arrantorSumm onsfor

   OffenderUnderSupervision(tspetition'')(DE:969jbeforeaM agistrateJudge.
          THE M ATTER wasconvenedviavideoconference on theZoom platform before
   M agistrate Judge Shaniek M .M aynard on July 16,2021 and a R eportand Recom m endation w as

   filed,EDE:2571,recommendingthattheDefendantbefoundtohaveviolatedhissupervised
   releaseasto ViolationNum bers 1and 2 assetforth in thePetition.TheDefendantand the
   GovernmentwereaffordedtheopporttmitytofileobjectionstotheReportandRecommendation,
   howevernonewerefiled. The Courthasconducted a denovo review ofthe entirefileand after
   carefulconsideration,the Courtaffinnsand adoptstheReportand Recomm endation.
   Accordingly,itishereby:
          ORDERED AND ADJUDGED thattheReportandRecommendation (DE:977)of
   U nited States M agistrate Judge Shaniek M .M aynard,ishereby AFFIR M ED and A D O PTED in
   its entirety.
          TheDefendantisadjudgedguiltytoViolationNumber1and3assetforthinthePetition,
   charging him with Violation ofStandard Conditions,asproffered on therecord dlzring the
   hearingby theGovernm ent.
Case 9:11-cr-80130-JEM Document 978 Entered on FLSD Docket 08/04/2021 Page 2 of 2




          Sentencing in thismatterwillbe seton Tuesdav.Auzust 17.2021 at10:30 a-m .atthe
   United StatesCourthouse,Courtroom 4074,101 South U .S.Highw ay One,FortPierce,Florida.


         DONEANDORDEREDinClkambersatMiami,Florida,this(dayofAugust,2021.
                                                        '
                                                            $
                                           Jo sE E . A RTIN EZ
                                           UNITED STATES D1S RICT JUDGE


   CC:
   Hon.M agistrate Shaniek M aynard
   A11CounselofRecord
   U .S.Probation Office
